Plaintiff in error, Thomas Cobb, was tried and convicted on an information charging grand larceny and his punishment fixed at imprisonment for one year and one day in the penitentiary. From the judgment rendered on the verdict an appeal by case-made was perfected by filing in this court on April 21, 1926, a petition in *Page 290 
error with case-made. On May 24, 1927, the cause was submitted on briefs.
Since the final submission, suggestion of the death of plaintiff in error has been made, and his counsel of record for this reason filed a motion to abate, stating that plaintiff in error died on June 20, 1927.
In a criminal action the purpose of the proceeding being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore considered and adjudged that the proceedings in the above-entitled cause, and especially on the judgment therein rendered, do abate. It is so ordered, and the cause remanded to the district court of Okmulgee county, with direction to enter its appropriate order to that effect.
EDWARDS and DAVENPORT, JJ., concur.